PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                    ______

                     No. 14-3626
                       ______

             MAHER TERMINALS, LLC,
                          Appellant

                           v.

THE PORT AUTHORITY OF NEW YORK AND NEW
 JERSEY; PATRICK FOYE, in his official capacity as
Executive Director of the Port Authority of New York and
                       New Jersey
                         ______

      On Appeal from United States District Court
              for the District of New Jersey
               (D.N.J. No. 2-12-cv-06090)
       District Judge: Honorable Kevin McNulty
                          ______

               Argued June 3, 2015
 Before: FISHER, JORDAN, and SHWARTZ, Circuit
                    Judges.

                (Filed: October 1, 2015)
James S. Richter, Esq.
Winston & Strawn
One Gateway Center
7th Floor
Newark, NJ 07102

Lawrence I. Kiern, Esq. ARGUED
Gerald A. Morrissey, III, Esq.
Winston & Strawn
1700 K Street, N.W.
Washington, DC 20006
      Counsel for Appellant

Adam B. Banks, Esq.
Jared R. Friedmann, Esq.
Richard A. Rothman, Esq.
Weil, Gotshal & Manges
767 Fifth Avenue
27th Floor
New York, NY 10153

Peter D. Isakoff, Esq. ARGUED
Weil, Gotshal & Manges
1300 Eye Street, N.W.
Suite 900
Washington, DC 20005
       Counsel for Appellees


                           ______

                OPINION OF THE COURT
                        ______




                             2
FISHER, Circuit Judge.

        Although Maher Terminals, LLC (“Maher”)
challenges the rent it must pay under its lease agreement (“the
Lease”) with the Port Authority of New York and New Jersey
(“the Port Authority”), this case is not a typical landlord-
tenant dispute. Maher, a landside marine terminal operator,
asserts that the rent due under the Lease violates the U.S.
Constitution’s Tonnage Clause, U.S. Const. art. I, § 10, cl. 3,
as well as two related federal statutes, all of which historically
have concerned taxes and fees imposed on vessels, their
owners, and their passengers and crews. The District Court
dismissed Maher’s complaint in its entirety, reasoning that
Maher’s rent obligations did not violate the Tonnage Clause
or its related statutes, and that Maher failed to establish
admiralty jurisdiction for its remaining tort claim. We agree
and hold that landside service providers like Maher are not
within the class of plaintiffs that the Tonnage Clause or its
related federal statutes were intended to protect, that is, they
are outside each law’s zone of interests. Accordingly, we will
affirm.
                                I.
        Maher is a marine terminal operator with its principal
place of business in Elizabeth, New Jersey. Maher’s primary
business is to load and unload cargo on vessels—also known
as stevedoring—and to berth vessels at its terminal. The Port
Authority is an entity created by a compact between New
York and New Jersey with the consent of Congress. The Port
Authority oversees various transportation systems and, of
most relevance to this appeal, the Port of New York and New




                                3
Jersey, the third largest seaport in North America and the
largest maritime cargo center on the eastern seaboard.1
        The Port Authority leases many of its marine terminal
facilities at the Port of New York and New Jersey to private
companies like Maher, which in turn directly manage the
terminals and provide stevedoring services to ships using
those terminals. In October 2000, Maher signed a thirty-year
lease with the Port Authority to rent the largest marine
terminal at Port Elizabeth, consisting of 445 acres of
improved land including structures and a berthing area.
        The Lease divides Maher’s rent into two categories.
First, the “Basic Rental” charges Maher a fixed rate per acre
of the terminal. When the complaint was filed in 2012, the
Basic Rental was $50,413 per acre, totaling $22,433,612 for
the year. The second form of rent—and this is the crux of the
case—is the “Container Throughput Rental” (“Throughput
Rental”), which is a variable charge based on the type and
volume of cargo that is loaded and unloaded at Maher’s
terminal. For the first eight years of the Lease’s term, Maher
was exempted from paying any Throughput Rental. Since
2008, the Throughput Rental has been calculated based on the
following formula: the first 356,000 containers loaded and
unloaded by Maher are exempted from any fees; for
containers 356,001 to 980,000, Maher pays a per-container
fee set forth by a schedule in the Lease ($19.00 per container
when the complaint was filed); and for each container over
980,000, Maher pays a lower fee ($14.25 per container when
the complaint was filed).
        In addition, Maher must load and unload a minimum
amount of cargo annually as a condition of maintaining the

      1
        Individual appellee Patrick Foye is the Port
Authority’s Executive Director.



                              4
Lease (420,000 containers when the complaint was filed,
which is subject to increase to 900,000 containers upon
completion of certain harbor improvements), and Maher must
pay an annual guaranteed minimum Throughput Rental
equivalent to loading and unloading 775,000 containers
(subject to the exemption for the first 356,000 containers),
regardless of the number of containers Maher actually
handles. All told, Maher paid roughly $12.5 million in
Throughput Rental in 2010, and it expected the 2012
Throughput Rental to increase to $14 million.
       According to Maher, the Port Authority profits from
the Lease. The Port Authority also allegedly uses revenue
from the Lease to fund harbor-improvement projects as well
as projects wholly unrelated to the services that the Port
Authority provides to Maher or vessels using the port.
       In September 2012—nearly twelve years after the
Lease’s effective date—Maher sued the Port Authority in the
U.S. District Court for the District of New Jersey. Maher’s
complaint alleged violations of the U.S. Constitution’s
Tonnage Clause, U.S. Const. art. I, § 10, cl. 3; the Rivers and
Harbors Appropriation Act (“RHA”), 33 U.S.C. § 5(b); and
the Water Resources Development Act (“WRDA”), 33 U.S.C.
§ 2236. Maher also asserted a negligence claim against the
Port Authority for the way it established and collected fees.
       The Port Authority moved to dismiss the complaint
under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of
Civil Procedure, and in July 2014, the District Court granted
the motion. The District Court reasoned that Maher lacked
standing to bring its Tonnage Clause and RHA claims
because it was not a protected vessel. Even if Maher had
standing, the Tonnage Clause and RHA claims still failed, the
District Court held, because Maher did not adequately plead
that any fees imposed on vessels were not for services



                              5
rendered. The District Court also dismissed Maher’s WRDA
claim because Maher had not shown that the Port Authority
imposed fees on vessels or cargo and because the WRDA did
not prohibit the Port Authority from using revenue from the
Lease to finance harbor-improvement projects. Finally, the
District Court decided that it lacked admiralty jurisdiction
over Maher’s negligence claim and declined to exercise
supplemental jurisdiction over the claim. Maher filed this
timely appeal.2
                               II.
        The District Court exercised jurisdiction only under 28
U.S.C. § 1331, concluding that it lacked admiralty
jurisdiction over Maher’s negligence claim under 28 U.S.C.
§ 1333(1) and declining to exercise supplemental jurisdiction
over that claim under 28 U.S.C. § 1367. We have jurisdiction
under 28 U.S.C. § 1291.
        Regardless of whether the District Court dismissed
Maher’s complaint for failure to state a claim or for lack of
jurisdiction, our standard of review is the same: we exercise
plenary review over the District Court’s order. Kaymark v.
Bank of Am., N.A., 783 F.3d 168, 174 (3d Cir. 2015) (failure
to state a claim); Constitution Party of Pa. v. Aichele, 757

      2
        While Maher has been litigating this case, it has also
been disputing the Lease’s terms before the Federal Maritime
Commission. See Maher Terminals, LLC v. Port Auth. of N.Y.
& N.J., No. 08-03, 2014 WL 7328474 (FMC Dec. 17, 2014).
The FMC concluded that the Port Authority did not violate
the Shipping Act, 46 U.S.C. § 40101, by giving an
unreasonable preference to another terminal or imposing an
unreasonable prejudice on Maher based on the terms of the
Lease, including the minimum Throughput Rental. Id. at *1,
*24.



                              6
F.3d 347, 356 n.12 (3d Cir. 2014) (lack of jurisdiction,
including lack of standing). And because any jurisdictional
challenge here is facial, in either circumstance, we apply the
same standard the District Court did, accepting as true the
facts alleged in the complaint and drawing reasonable
inferences in Maher’s favor. Kaymark, 783 F.3d at 174;
Aichele, 757 F.3d at 356 n.12, 358 (distinguishing facial
attacks on jurisdiction from factual ones). We also may
consider documents that are “integral to or explicitly relied
upon in the complaint,” In re Burlington Coat Factory Sec.
Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (internal quotation
marks omitted), such as the Lease here.
        With respect to Maher’s negligence claim, we review
the District Court’s determination of its own admiralty
jurisdiction de novo, Sinclair v. Soniform, Inc., 935 F.2d 599,
601 (3d Cir. 1991), but we review the Court’s refusal to
exercise supplemental jurisdiction over state law claims for
abuse of discretion, Figueroa v. Buccaneer Hotel Inc., 188
F.3d 172, 175 (3d Cir. 1999).
                               III.
        The central question on appeal is whether fees
imposed on landside entities like Maher can support claims
under the Tonnage Clause, the RHA, and the WRDA. A
secondary question is whether the District Court correctly
decided that it lacked admiralty jurisdiction, and declined to
exercise supplemental jurisdiction over Maher’s negligence
claim. We address these issues in turn.
                               A.
        The U.S. Constitution prohibits states from “lay[ing]
any Duty of Tonnage” without the consent of Congress. U.S.
Const. art. I, § 10, cl. 3. Maher alleges that several fees
imposed by the Lease, but principally the Throughput Rental,




                              7
violate the Tonnage Clause.3 Maher contends that the District
Court incorrectly concluded that Maher lacked standing to
bring a Tonnage Clause claim and that Maher did not
adequately plead a violation of the Tonnage Clause.
        Standing involves “constitutional limitations on
federal-court jurisdiction” on the one hand and “prudential
limitations” on the other. Warth v. Seldin, 422 U.S. 490, 498
(1975). Here the District Court concluded that Maher’s
Tonnage Clause claim failed for lack of standing, but the
Court did not explain whether its holding was based on
constitutional or prudential limitations. We read the District
Court’s opinion as relying on prudential limitations, not




       3
         On appeal, Maher also challenges the Cargo Facility
Charge (“CFC”), which requires “a user of cargo handling
services” to pay a fee “to the Port Authority, which will be
collected by the terminal operator handling the user’s cargo
[i.e., Maher] for remittance to the Port Authority.” J.A. 345.
The Port Authority correctly points out that Maher’s
complaint only obliquely refers to the CFC, and that Maher
did not raise the CFC before the District Court. At oral
argument, counsel for Maher argued that the minimum
volumetric guarantee, which we understand to be part of the
Throughput Rental, also violates the Tonnage Clause. As
explained below, however, the categories of fees challenged
by Maher are ultimately unimportant because they do not
change the fact that Maher is not a vessel or its representative
and therefore cannot state a claim under the Tonnage Clause,
the RHA, or the WRDA.



                               8
constitutional ones.4 The District Court made no reference to
the requirements of constitutional standing, instead explaining
that Maher lacked standing because it was “not a vessel or
other protected entity under the Tonnage Clause.” Maher
Terminals, LLC v. Port Auth. of N.Y. & N.J., Civ. No. 2:12-
6090 KM, 2014 WL 3590142, at *8 (D.N.J. July 21, 2014). In
other words, the District Court concluded that Maher fell
outside the class of plaintiffs who are protected by the
Tonnage Clause. In so doing, the District Court effectively
conducted a zone-of-interests analysis. See Lexmark Int’l, Inc.

       4
         In any event, we have no trouble concluding that
Maher has constitutional standing to bring its claims.
“Constitutional standing has three elements: injury in fact,
causation, and redressability.” Shalom Pentecostal Church v.
Acting Sec’y U.S. Dep’t of Homeland Sec., 783 F.3d 156, 161
(3d Cir. 2015) (citing Lujan v. Defenders of Wildlife, 504 U.S.
555, 560–61 (1992)). Here the Port Authority argues that
Maher suffers no injury in fact from fees that Maher passes
on to vessels. This argument is unpersuasive. Maher is
responsible for the fees regardless of whether it passes them
on to vessels. See Bacchus Imps., Ltd. v. Dias, 468 U.S. 263,
267 (1984) (concluding that wholesalers had alleged an
economic injury caused by a tax that they were liable to pay
even if they could pass on the tax to customers). This
conclusion applies to all of Maher’s claims. To the extent the
District Court’s analysis was based on constitutional standing,
see Maher Terminals, LLC v. Port Auth. of N.Y. & N.J., Civ.
No. 2:12-6090 KM, 2014 WL 3590142, at *8 & n.11 (D.N.J.
July 21, 2014) (discussing Rule 12(b)(1) dismissal), the
District Court was wrong. Still, we may affirm on any
grounds supported by the record. Tourscher v. McCullough,
184 F.3d 236, 240 (3d Cir. 1999).



                              9
v. Static Control Components, Inc., 134 S. Ct. 1377, 1387
(2014) (framing the zone-of-interests test as asking whether a
particular plaintiff “falls within the class of plaintiffs”
authorized to sue under a particular law).
       We have previously categorized the zone-of-interests
requirement as one of three components of prudential
standing. E.g., Freeman v. Corzine, 629 F.3d 146, 154 (3d
Cir. 2010).5 But in Lexmark International, Inc. v. Static
Control Components, Inc., the Supreme Court criticized the
placement of the zone-of-interests requirement within the
rubric of prudential standing. 134 S. Ct. at 1387
(“[P]rudential standing is a misnomer as applied to the zone-
of-interests analysis.” (internal quotation marks omitted)); see
also Shalom Pentecostal Church, 783 F.3d at 163 n.7. The
Court clarified that the zone-of-interests requirement goes to
whether a particular plaintiff has a cause of action under a
given law, not a plaintiff’s standing. Lexmark, 134 S. Ct. at
1387. Though Lexmark was decided only a few months
before the District Court’s decision in this case, we agree with
Maher that Lexmark strongly suggests that courts shouldn’t
link the zone-of-interests test to the doctrine of standing and
that the District Court erred by apparently doing so here. But
putting aside the label that applies to the zone-of-interests
test, we agree with the District Court that Maher still must
satisfy this test to state a Tonnage Clause claim and, as
explained below, that Maher fails the test.

       5
         The other two components of prudential standing are
that a plaintiff first must “assert his or her own legal interests
rather than those of third parties,” and second must not assert
“generalized grievances” that require courts to “adjudicat[e]
abstract questions.” Freeman, 629 F.3d at 154 (internal
quotation marks and brackets omitted).



                                10
        In applying the zone-of-interests test, we must discern
the meaning and purpose of the Tonnage Clause using
traditional methods of interpretation and ask whether it
extends to Maher’s claim. Cf. id. at 1388–89 (analyzing the
meaning and purposes of the Lanham Act to determine the
interests protected by the Act). We have applied the zone-of-
interests test “liberal[ly]” and have noted “that it is not meant
to be especially demanding.” Oxford Assocs. v. Waste Sys.
Auth. of E. Montgomery Cnty., 271 F.3d 140, 146 (3d Cir.
2001) (internal quotation marks omitted). The test is
particularly generous in the context of challenges to agency
actions under the Administrative Procedure Act, but it may be
less so in other contexts. Lexmark, 134 S. Ct. at 1389.
        Turning to the Tonnage Clause’s meaning, “we are
guided by the principle that the Constitution was written to be
understood by the voters; its words and phrases were used in
their normal and ordinary as distinguished from technical
meaning.” District of Columbia v. Heller, 554 U.S. 570, 576
(2008) (internal quotation marks and brackets omitted).
Although the Constitution appears to speak broadly by
prohibiting states from “lay[ing] any Duty of Tonnage,” the
term “Duty of Tonnage” had a well-known meaning to the
founding generation. It referred to the common commercial
practice of taxing “a ship . . . according to ‘the internal cubic
capacity of a vessel,’ i.e., its tons of carrying capacity.” Polar
Tankers, Inc. v. City of Valdez, 557 U.S. 1, 6 (2009) (quoting
Clyde Mallory Lines v. Alabama ex rel. State Docks Comm’n,
296 U.S. 261, 265 (1935)). Further, tonnage duties referred to
taxes “on the privilege of access by vessels to the ports of a
state” and “were distinct from fees . . . for services facilitating
commerce.” Clyde Mallory Lines, 296 U.S. at 265.
        To the Framers, the Tonnage Clause supported and
shared a purpose with the Import-Export Clause, U.S. Const.



                                11
art. I, § 10, cl. 2, which generally prohibits states from taxing
imports and exports. See Clyde Mallory Lines, 296 U.S. at
264–65. The purpose of the Import-Export Clause, in turn,
was to prevent states with convenient ports from taxing goods
travelling in commerce at the expense of consumers in less-
fortunately located states. See Polar Tankers, 557 U.S. at 7.
The Framers understood that the Import-Export Clause could
be effectively “nullified” “[i]f the states had been left free to
tax the privilege of access by vessels to their harbors.” Clyde
Mallory Lines, 296 U.S. at 265; accord S.S. Co. v.
Portwardens, 73 U.S. (6 Wall.) 31, 34–35 (1867). Although
there was some disagreement about whether the Commerce
Clause already prohibited tonnage duties, Clyde Mallory
Lines, 296 U.S. at 265 n.1, the Tonnage Clause was adopted
to “prevent that nullification” and to further restrain states
from obtaining “geographical vessel-related tax advantages,”
Polar Tankers, 557 U.S. at 7.
         To effectuate these purposes, the Supreme Court has
interpreted the Tonnage Clause to prohibit more than only
classic tonnage duties, i.e., taxes on a ship based on the ship’s
capacity; the Court has also said that a state cannot “‘do that
indirectly which she is forbidden . . . to do directly.’” Id. at 8
(alteration in original) (quoting Passenger Cases, 48 U.S. (7
How.) 283, 458 (1849)). Thus, the Tonnage Clause prohibits
taxes that vary according to ratios other than a ship’s
capacity, such as the number of masts, mariners, or
passengers. Id. It likewise prohibits taxes that are imposed not
just on the vessel itself but also on the ship captain, owner,
supercargo (the person in charge of the cargo on the ship),
and passengers. Id.; Passenger Cases, 48 U.S. (7 How.) at
458–59. The Clause even prohibits flat taxes on a ship—those
that do not vary according to tonnage—if they are for the
privilege of entering a port. Portwardens, 73 U.S. (6 Wall.) at




                               12
34–35. In sum, the Tonnage Clause’s prohibition “embrace[s]
all taxes and duties regardless of their name or form, and even
though not measured by the tonnage of the vessel, which
operate to impose a charge for the privilege of entering,
trading in, or lying in a port.” Clyde Mallory Lines, 296 U.S.
at 265–66.
        Consistent with the original understanding of tonnage
duties, the Tonnage Clause does not prohibit states from
charging vessels “for services rendered to and enjoyed by the
vessel, such as pilotage, or wharfage, or charges for the use of
locks on a navigable river, or fees for medical inspection.” Id.
at 266 (citations omitted). Charges for such services, even
those that vary according to tonnage, are constitutional for at
least two reasons. First, they are not taxes—which are
assertions of sovereignty—but are instead demands for
reasonable compensation—which are assertions of a right of
property. Packet Co. v. Keokuk, 95 U.S. 80, 85 (1877).
Second, charges for services are constitutional because they
facilitate, rather than impede, commerce. See Clyde Mallory
Lines, 296 U.S. at 265–66; Keokuk, 95 U.S. at 84 (“[A charge
for services rendered] is not a hindrance or impediment to
free navigation.”).
        Of course, a state may not escape the Tonnage
Clause’s reach merely by labelling a tax as a charge for
services. Keokuk, 95 U.S. at 86; Cannon v. City of New
Orleans, 87 U.S. (20 Wall.) 577, 580 (1874) (“A tax which is
. . . due from all vessels arriving and stopping in a port,
without regard to the place where they may stop, . . . cannot
be treated as a compensation for the use of a wharf.”). Vessels
that pay a purported services charge must actually receive a
proportionate benefit in return. See State Tonnage Tax Cases,
79 U.S. (12 Wall.) 204, 220 (1870) (striking down a tax
because it was “an act to raise revenue without any



                              13
corresponding or equivalent benefit or advantage to the
vessels taxed”). So it is constitutional for a state to demand
“just” and “reasonable compensation” for services rendered,
Cannon, 87 U.S. (20 Wall.) at 582, but the inverse must also
be true: a state may not demand unjust and unreasonable
compensation for services, even if services are actually
rendered. Additionally, a reasonable charge for general
services that benefit all ships that enter a port, such as
policing services for a harbor, is constitutional, see Clyde
Mallory Lines, 296 U.S. at 266–67, but a tax that has a
“general, revenue-raising purpose” is probably not, see Polar
Tankers, 557 U.S. at 10.
       From this discussion, we conclude that the Tonnage
Clause was meant to protect vessels as vehicles of commerce.
See Keokuk, 95 U.S. at 84–85 (“[The Tonnage Clause] was
designed to guard against local hindrances to trade and
carriage by vessels . . . .” (emphasis added)). Tonnage duties
were originally understood as taxes on vessels, and the
modern formulation from Clyde Mallory Lines and Polar
Tankers extending the Clause to all “charge[s] for the
privilege of entering, trading in, or lying in a port” does
nothing to change the fundamental object of the provision.
The body of law surrounding the services exception to the
Tonnage Clause drives home the point. Fees for services are
allowed because they do not impede a vessel’s free navigation
in commerce and are only levied when a “passing vessel”
elects to use those services, see Keokuk, 95 U.S. at 85, a
concern that is plainly inapplicable to non-vessel plaintiffs.
Therefore, to come within the Tonnage Clause’s zone of
interests, we hold that a plaintiff must allege an injury to a
vessel as a vehicle of commerce.
       Our conclusion does not conflict with the Supreme
Court’s admonition that the Tonnage Clause prohibits indirect



                             14
tonnage duties and, consequently, extends to taxes imposed
not only on a vessel, but also on an owner, ship captain,
supercargo, or the passengers; to the contrary, the two are
very much consistent. Though these people are obviously not
ships, the Tonnage Clause prohibits taxes imposed on them
because they are representatives of ships. See Passenger
Cases, 48 U.S. (7 How.) at 458 (“It is . . . a duty on the vessel
. . . . It is a taxation of the master, as representative of the
vessel and her cargo.”). And unlike the landside provider of
harbor services, these people travel with the ships moving as
vehicles in commerce. As discussed above, the Tonnage
Clause protects the rights of vessels to navigate free of local
hindrances by prohibiting charges that the vessels do not
choose to incur. Just as a tax on a vessel impedes the vessel’s
ability to freely move in commerce, taxes on the people on
board the vessel have the same effect. Taxes on certain people
(the owner, captain, supercargo, and crew) directly impact
where a vessel decides to make port by taxing those
responsible for the vessel’s navigation, and taxes on
passengers will likely indirectly impact a vessel’s decisions
by reducing demand for passage on the vessel. The interests
of these people are the same as the interests of the vessels
they occupy, so the Tonnage Clause prohibits taxes on them
just as it prohibits taxes on the vessels themselves.
         As a landside marine terminal operator challenging the
rent it owes under the Lease, Maher is not a member of the
class of plaintiffs that can state a claim under the Tonnage
Clause. Maher’s injury is not an injury to a vessel or its
representative. Unlike a fee imposed on a vessel or the people
on board, a fee imposed on Maher does not in and of itself
impact a vessel’s ability to freely navigate in commerce. Fees
imposed on Maher affect vessels only if Maher passes on such
fees to vessels that use its terminal for stevedoring services.




                               15
That it is not enough for Maher to satisfy the zone-of-interests
test. A party may not contract its way into a law’s zone of
interests if that party does not itself have any protected
interests under the law. Cf. Freeman, 629 F.3d at 157
(“[P]laintiffs who allege only that a party with whom they
contract is subject to an undue burden on its ability to freely
participate in interstate commerce are not within the zone of
interests protected by the dormant Commerce Clause.”
(internal quotation marks omitted)). To hold otherwise would
allow parties to evade the first prudential standing
requirement: that parties must assert their own legal interests,
not the interests of third parties. See id. at 154. Therefore, the
Tonnage Clause is not concerned with taxes on any entity that
has some relationship with vessels; rather, it prohibits taxes
that are directed at vessels or their representatives. Vessels




                               16
may be able to challenge Maher’s rent,6 but Maher cannot
assert the rights of third-party vessels.7

       6
          We do not hold that vessels or their representatives
could never challenge tonnage duties that are passed through
a private entity like Maher.
        7
          Although third-party standing—standing to assert the
legal interests of third parties—is allowed in “exceptional”
circumstances, Amato v. Wilentz, 952 F.2d 742, 750 (3d Cir.
1991), Maher did not seek third-party standing here, mostly
because it did not believe it needed to allege that the vessels
paid the tonnage duties in this case. But even if Maher had
made a third-party standing argument, it would have failed. In
deciding whether Maher should have third-party standing, we
consider, inter alia, (1) whether Maher had a close
relationship with the third-party vessels and (2) whether the
third-party vessels faced some obstacles to bringing their own
lawsuits. See Pa. Psychiatric Soc’y v. Green Spring Health
Servs. Inc., 280 F.3d 278, 288–89 (3d Cir. 2002). Maher does
not appear to have the requisite close relationship with the
allegedly-injured vessels. Fifteen years ago, Maher agreed to
the Throughput Rental that it now claims violates the vessels’
rights under the Tonnage Clause. Additionally, there are
limited obstacles to vessels asserting their own claims under
the Tonnage Clause if they believe they are paying
unconstitutional tonnage duties. Finally, and perhaps most
fundamentally, it is unclear from Maher’s complaint whether
any vessels are actually paying unconstitutional tonnage
duties. Maher’s allegations about passing on the fees to the
vessels are quite vague, and Maher does not adequately allege
that the vessels are paying unreasonable fees for the services
they receive from Maher (the services provider) as a result of
the rent due under the Lease.



                              17
        We are unpersuaded by Maher’s argument that it
satisfies the zone-of-interests test because it is “engaged in
interstate commerce” and “seek[s] to vindicate interests
related to the protection of interstate commerce.” Maher Br.
32 (alteration in original) (internal quotation marks omitted).
For support, Maher relies on cases applying the zone-of-
interests test in the context of the dormant Commerce Clause.
See Freeman, 629 F.3d at 156–57; Oxford Assocs., 271 F.3d
at 146. Though the Tonnage Clause supports the Commerce
Clause (as well as the Import-Export Clause), the Tonnage
Clause is not the Commerce Clause. The Tonnage Clause
protects the free flow of commerce through a specific
means—by protecting vessels operating as vehicles of
commerce.
        Nor is Maher within the Tonnage Clause’s zone of
interests because it pays fees that vary according to the
volume of cargo moving through its port. In Polar Tankers,
the Supreme Court said that the tax at issue there was “at the
heart of what the Tonnage Clause forbids.” 557 U.S. at 10. It
did so in part because the tax “depend[ed] on a factor related
to tonnage,” i.e., a ship’s cargo capacity, in that it applied to
vessels only of a certain size. Id. But other cases teach us that
whether a fee varies according to tonnage is not actually the
touchstone of unconstitutional tonnage duties. See Clyde
Mallory Lines, 296 U.S. at 265-66 (holding that the Tonnage
Clause prohibits “all taxes and duties regardless of their name
or form, and even though not measured by the tonnage of the
vessel, which operate to impose a charge for the privilege of
entering, trading in, or lying in a port” (emphasis added));
Portwardens, 73 U.S. (6 Wall.) at 35 (holding that the
Tonnage Clause prohibits “fixed” fees as well as fees that
vary with vessels’ capacity (emphasis added)). We therefore
do not read Polar Tankers or any of the Tonnage Clause




                               18
precedent as standing for the proposition that any fee on
anyone or anything that varies according to cargo volume is
an unconstitutional tonnage duty, as Maher does. What
actually made the tax in Polar Tankers unconstitutional, and
what Maher cannot show here, is that the tax was directed at
vessels and was not in exchange for services. See 557 U.S. at
10 (noting that “the tax applie[d] only to large ships” and was
“not for services provided to the vessel[s]”). The same is true
of Bridgeport & Port Jefferson Steamboat Co. v. Bridgeport
Port Authority, where the Second Circuit struck down a fee
imposed on all passengers of a ferry under the Tonnage
Clause. 567 F.3d 79, 88 (2d Cir. 2009). Although the tax in
Bridgeport varied depending on whether the passenger was a
person or vehicle, the tax was unconstitutional, in our view,
because it was directed at a vessel’s passengers.
       If we unmoor the Tonnage Clause from taxes on
vessels and allow landside entities to bring Tonnage Clause
claims, we would transform the Tonnage Clause into a broad
“Maritime Commerce Clause.” Landside entities having some
relationship to maritime commerce would be able to
challenge not only volumetric charges like the one here, but
any unreasonable state-imposed fees for the privilege of being
in a port. See Portwardens, 73 U.S. (6 Wall.) at 35 (“It was
not only a pro rata tax which was prohibited, but any duty . . .
.”). So, for example, a restaurant renting state property in a
port that serves food to mariners fresh off a vessel could state
a claim under the Tonnage Clause by claiming that its rent is
unreasonably high given the services provided by the state.
We doubt the Framers intended the Tonnage Clause to sweep
so broadly as to transform these and other landlord-tenant
disputes into constitutional questions, especially given the
conspicuous absence of vessels and cargo owners from this
case complaining about the fees they are paying at the Port of




                              19
New York and New Jersey.8 Although the Tonnage Clause
should be interpreted in light of its general purposes of
preventing nullification of the Import-Export Clause and
stopping states from obtaining geographic advantages by
taxing vessels, these purposes do not give us license to
transform the Tonnage Clause into something it is not and
was never intended to be.
        In sum, while we hold that the District Court should
not have couched its conclusion in terms of standing after
Lexmark, we agree with the District Court’s essential holding:
Maher, as a landside entity, is outside the Tonnage Clause’s
zone of interests. This is not, as Maher contends, to elevate
form over substance. Anchoring the Tonnage Clause to taxes
on vessels and their representatives is the only way to
preserve the Clause’s meaning. Accordingly, Maher failed to
state a Tonnage Clause claim.
                              B.
        Maher next challenges the District Court’s dismissal of
its RHA claim. Under the RHA, taxes and fees from non-
Federal interests (like the Port Authority) cannot be “levied
upon or collected from any vessel or other water craft, or
from its passengers or crew,” except for, inter alia,
“reasonable fees charged on a fair and equitable basis that –

      8
         State, Department of Natural Resources v. Alaska
Riverways, Inc., 232 P.3d 1203 (Alaska 2010), is not to the
contrary. There the Alaska Supreme Court struck down a per-
passenger fee under the RHA that was assessed against a boat
company ostensibly as rent for using unimproved shoreland.
Id. at 1221. Unlike the plaintiff in that case, Maher is not a
vessel operator so it does not have any independent interests
protected by the Tonnage Clause or the RHA, its statutory
equivalent.



                              20
(A) are used solely to pay the cost of a service to the vessel or
water craft; (B) enhance the safety and efficiency of interstate
and foreign commerce; and (C) do not impose more than a
small burden on interstate or foreign commerce.” 33 U.S.C. §
5(b).
        By its terms, the RHA only applies to taxes and fees
imposed on or collected from vessels, their passengers, or
their crews. As a landside terminal, Maher is none of these
and therefore cannot state a claim under the RHA. Maher
itself recognizes that the RHA codifies the body of law
surrounding the Tonnage Clause. Accordingly, we hold that
Maher’s RHA claim fails for the same reasons as its Tonnage
Clause claim, and for the additional reason that the plain
language of the RHA is explicitly limited to categories of
entities that do not include Maher.
                                 C.
        We also reject Maher’s argument that the District
Court incorrectly dismissed its WRDA claim. The WRDA
grants the consent of Congress to certain tonnage duties and
cargo fees to finance harbor-improvement projects provided
that such fees are imposed in accordance with the WRDA’s
requirements. 33 U.S.C. § 2236(a). Among other things, the
WRDA permits the collection of fees only after the project
has been completed. Id. § 2236(a)(1). Before fees may be
imposed under the WRDA, there must be notice and a public
hearing on the proposed fees, id. § 2236(a)(5), and the non-
Federal interest must publicly file a schedule of harbor fees
with the Federal Maritime Commission, id. § 2236(a)(6)(A).
The WRDA allows “[a]ny person who . . . is . . . aggrieved by
. . . a proposed scheme or schedule of port or harbor dues
under this section . . . to seek judicial review of that proposed
scheme or schedule,” provided that the action is brought




                               21
within 180 days of the hearing required by § 2236(a)(5). Id.
§ 2236(b)(2).
       Maher’s WRDA claim fails for two reasons. First, the
WRDA expressly applies only to fees imposed on vessels and
on cargo. Here Maher is challenging neither. Granted, the
Lease calculates Maher’s rent based in part on the amount of
cargo moving through Maher’s terminal, but Maher’s rent is
not a fee on the cargo itself. Nor is it a tonnage duty, as
explained above.
       Second, we agree with the Port Authority that Maher
has no WRDA claim because the Port Authority never even
purported to impose rent on Maher pursuant to the WRDA.
The WRDA provides a limited private right of action to
persons “aggrieved by . . . a proposed scheme or schedule of
port or harbor dues under this section” and only allows for
“judicial review of that proposed scheme or schedule.” Id. §
2236(b)(2) (emphasis added). Additionally, the 180-day time
limit for bringing a WRDA claim is tied to the date of the
public hearing required by the WRDA. Id. Because there is
no WRDA schedule of fees for us to review, Maher has no
WRDA claim.
       Maher argues that such a reading of the WRDA is
“preposterous,” Maher Reply Br. 21, but we disagree.
Nothing in the WRDA prohibits non-Federal interests from
raising revenue in ways other than tonnage duties and cargo
fees to finance harbor-improvement projects, as the Port
Authority is allegedly doing in this case. Moreover, the
WRDA merely provides congressional consent to tonnage
duties and cargo fees that meet the WRDA’s other
requirements. In other words, it is a safe harbor for what
would otherwise be unconstitutional duties. If a non-Federal
interest imposes tonnage duties or cargo fees that do not
comport with the WRDA’s requirements, those duties and



                            22
fees would not have the consent of Congress, and the remedy
would be a direct challenge under the Tonnage Clause or the
Import-Export Clause.
        Therefore, we hold that Maher cannot state a claim
under the WRDA.
                                D.
        Finally, we address Maher’s negligence claim. The
District Court concluded that it lacked federal admiralty
jurisdiction over the claimYea, under 28 U.S.C. § 1333(1)
and declined to exercise supplemental jurisdiction over the
claim under 28 U.S.C. § 1367.
        A proponent of admiralty jurisdiction for “a tort claim
must satisfy conditions both of location and of connection
with maritime activity.” Jerome B. Grubart, Inc. v. Great
Lakes Dredge & Dock Co., 513 U.S. 527, 534 (1995). To
satisfy the location test, “the tort [must have] occurred on
navigable water or . . . [an] injury suffered on land [must have
been] caused by a vessel on navigable water.” Id. “[T]he tort
occurs where the alleged negligence took effect.” Exec. Jet
Aviation, Inc. v. City of Cleveland, 409 U.S. 249, 266 (1972)
(internal quotation marks omitted).
        Maher’s claim of negligence is that the Port Authority
“negligently establish[ed] and collect[ed] charges and fees for
the use of Maher’s terminal . . . upon such bases and in such
amounts as are unlawful.” J.A. 49. Put simply, any negligence
by the Port Authority occurred on land. Maher and the Port
Authority are land-based entities. The Lease was negotiated
on land, and payments were made on land. Accordingly,
Maher cannot satisfy the location test for admiralty
jurisdiction, so its claim arises not under federal law but state
law.




                               23
        And because the District Court correctly dismissed all
of Maher’s federal claims over which it possessed original
jurisdiction, the District Court did not abuse its discretion
when it declined to exercise supplemental jurisdiction over
Maher’s state-law negligence claim. See Hedges v. Musco,
204 F.3d 109, 123 (3d Cir. 2000) (discussing 28 U.S.C. §
1367(c)(3)).
                              IV.
        For the reasons set forth above, we will affirm the
order of the District Court.9




      9
         Based on our resolution of the case on the above-
stated grounds, we do not reach the Port Authority’s
alternative arguments that Maher’s claims are untimely.



                              24
Maher Terminals, LLC v. The Port Authority of NY and NJ, et
al., No. 14-3626

JORDAN, Circuit Judge, concurring in part and dissenting in
part:

        Although I concur in my colleagues’ resolution of
Maher’s statutory and tort claims, I respectfully dissent from
their conclusion that Maher has not stated a constitutional
claim. The Majority Opinion runs contrary to a long line of
Supreme Court precedent interpreting the Tonnage Clause.
Most recently, in Polar Tankers, Inc. v. City of Valdez,
Alaska, 557 U.S. 1 (2009), the Court reaffirmed its broad
reading of that clause as prohibiting state and local
governments from doing indirectly what they may not do
directly, namely, lay a tax on shipping. Id. at 8. The
Tonnage Clause forbids any attempt – “regardless of [its]
name or form”, id. – to raise revenue by charging duties on
maritime commerce. That, however, is precisely what Maher
alleges is the effect of the “Container Throughput Rental”
assessments it must pay under the terms of its lease with the
Port Authority. The assessments are a tax on the stevedores
working with the vessels and will be passed on to the vessels,
according to Maher. While those allegations may ultimately
prove unfounded, I believe that Maher has pled sufficient
facts to survive a motion to dismiss. I would therefore vacate
the District Court’s dismissal of the Tonnage Clause claim as
to the Container Throughput Rental assessments.

       The Constitution declares that “No State shall, without
the Consent of Congress, lay any Duty of Tonnage … .” U.S.
Const., art. I, § 10, cl. 3. My colleagues correctly note that
the word “tonnage” literally refers to the “entire internal
cubical capacity, or contents of the ship or vessel expressed in
tons of one hundred cubical feet … .” In re State Tonnage
Tax Cases, 79 U.S. 204, 212 (1870). The term “‘was used by
the framers because at that day and time it was the customary
mode of measuring the value of a ship.’” Erik M. Jensen,
Quirky Constitutional Provisions Matter: The Tonnage
Clause, Polar Tankers, and State Taxation of Commerce, 18
Geo. Mason L. Rev. 669, 683 (2011) (quoting Samuel
Freeman Miller, Lectures on the Constitution of the United
States 253 (photo reprint 1980) (New York & Albany, Banks
& Bros. 1891)). But the Tonnage Clause has long since been
extended to address taxation beyond the narrow reach
inherent in that definition. It had to be, because, “taken in
this restricted sense, the constitutional provision would not
fully accomplish its intent.” So. Steamship Co. of New
Orleans v. Portwardens, 73 U.S. 31, 34 (1867). It was
designed to support the Constitution’s Import-Export Clause,
which, as its name suggests, bars states from placing duties
on imports or exports.1 In re State Tonnage Tax Cases, 79
U.S. at 215 (“Tonnage duties are as much taxes as duties on
imports or exports, and the prohibition of the Constitution
extends as fully to such duties if levied by the States as to
duties on imports or exports, and for reasons quite as strong

       1
          The Import-Export Clause provides, “No State shall,
without the Consent of the Congress, lay any Imposts or
Duties on Imports or Exports, except what may be absolutely
necessary for executing its inspection Laws: and the net
Produce of all Duties and Imposts, laid by any State on
Imports or Exports, shall be for the Use of the Treasury of the
United States; and all such Laws shall be subject to the
Revision and Controul of the Congress.” U.S. Const. art. I,
§ 10, cl. 2.




                          2
as those which induced the framers of the Constitution to
withdraw imports and exports from State taxation.”). By its
very nature, the Tonnage Clause also serves the fundamental
purpose of the Commerce Clause,2 ensuring federal control
over matters of interstate and foreign commerce. See Dept. of
Revenue of State of Wash. v. Ass’n of Wash. Stevedoring Cos.,
435 U.S. 734, 754 (1978). In fact, James Madison “was of
the opinion that the commerce clause independently
restrained the states from imposing duties of tonnage.”
Plaquemines Port, Harbor & Terminal Dist. v. Fed. Mar.
Comm’n, 838 F.2d 536, 546 (D.C. Cir. 1988). Nonetheless,
the Tonnage Clause was added to the Constitution and so
provided, along with the Import-Export Clause, a set of bars
to complement the Commerce Clause barricade against state
meddling in matters of national and foreign commerce.3
These three clauses in combination – the Commerce Clause,
the Import-Export Clause, and the Tonnage Clause – are

       2
            The Commerce Clause authorizes Congress to
“regulate Commerce with foreign Nations, and among the
several States, and with the Indian Tribes.” U.S. Const. art. I,
§ 8, cl. 3.
       3
          By including the Tonnage Clause, certain delegates
to the Convention worried that it “would imply the opposite
[– that states could otherwise impose a tonnage duty –] and
put the states in a worse position,” Plaquemines, 838 F.2d at
546, but the Supreme Court has long rejected the notion that
the absence of an express prohibition on states means that
“any other commercial regulation, not expressly forbidden, to
which the original power of the State was competent, may
still be made,” Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 200
(1824) (Marshall, C.J.).




                            3
meant to enhance the federal government’s power to speak
with one voice on matters of trade, to protect federal import
revenues from state diversion, and to avoid discord among the
states. See Michelin Tire Corp. v. Wages, 423 U.S. 276, 285-
86 (1976).

        The purposes meant to be accomplished by
constitutional provisions, however, may not come easily or
naturally. Self-interest is a powerful countervailing force. In
the context of maritime commerce, that has manifested itself
in repeated efforts by state and local authorities to circumvent
the Tonnage Clause, often by merely calling a tax something
else or moving the aim of it from a ship to a related target.
The Supreme Court has been vigilant in recognizing and
rejecting such creativity. “A State cannot take what would
otherwise amount to a tax on the ship’s capacity and evade
the Clause by calling that tax ‘a charge on the owner or
supercargo,’[4] thereby ‘justify[ing] this evasion of a great
principle by producing a dictionary or a dictum to prove that a
ship-captain is not a vessel, nor a supercargo an import.’”
Polar Tankers, 557 U.S. at 8 (alteration in original) (quoting
Passenger Cases, 48 U.S. (7 How.) 283, 459 (1849) (Grier,
J., concurring)). Put differently, an indirect tax on shipping is
just as offensive as a direct one. “The States cannot lay
export duties, nor duties on imports, nor tonnage duties on
vessels. If they tax the master and crew, they indirectly lay a
duty on the vessel. If the passengers on board are taxed, the

       4
        A “supercargo” is “[a] person specially employed and
authorized by a cargo owner to sell cargo that has been
shipped and to purchase returning cargo, at the best possible
prices; the commercial or foreign agent of a merchant.”
Black’s Law Dictionary 1575 (9th ed. 2009).




                           4
protected goods – the imports – are reached.” Passenger
Cases, 48 U.S. at 452 (Catron, J., concurring) (emphasis
added). The allegations in this case present only the latest
example of a self-interested local authority trying to tax
commerce.

       In levying its assessment upon the landside marine
terminal operator rather than the vessel or its representatives,
the Port Authority is playing the exact labeling game that the
Framers of our Constitution intended to foreclose by adopting
the Tonnage Clause. The Port Authority is indirectly taxing
vessels, and thus the goods on those vessels, by moving the
locus of its assessments somewhere else, in this instance, to
the water’s edge. We ought not permit this. My colleagues
accept the argument that “the Tonnage Clause was meant to
protect vessels” (Majority at 15), which is true, as far as it
goes. But the Clause was never meant simply to protect
vessels as such. The Framers were not worried about boats.
They were worried about provincialism and protecting
national control of commercial activity so that there would be
a free flow of goods between the states and with other
nations.5 They understood basic economics, including the

       5
          The Majority’s reasoning gains no traction by
invoking the “zone of interests” test. In Commerce Clause
cases, as the Majority recognizes, “we have advocated a
liberal employment of the zone of interests test, explaining
that it is not meant to be especially demanding.” Oxford
Assocs. v. Waste Sys. Auth. of E. Montgomery Cnty., 271 F.3d
140, 146 (3d Cir. 2001) (internal quotation marks omitted).
The bar of the “zone of interests” test is so low that it is
satisfied by plaintiffs who merely “seek to vindicate interests
related to the protection of interstate commerce.” Freeman v.




                             5
way that indirect taxes on shipping would, if allowed, enrich
coastal states at the expense of inland states. In the Federalist
Papers, Alexander Hamilton noted that “[i]mposts, excises,
and, in general, all duties upon articles of consumption, may
be compared to a fluid, which will, in time, find its level with
the means of paying them.” The Federalist No. 21. The very
fact that the Framers felt the Tonnage Clause was necessary
as a backstop to the Import-Export Clause demonstrates their
recognition of the illusory distinction between direct and
indirect taxes on goods.

       In the end, they knew, any charge on shipping –
whether on the goods themselves, the vessels conveying the
goods, or on some other surrogate for the vessels and goods –
would be passed on to consumers. The citizens of one state


Corzine, 629 F.3d 146, 157 (3d Cir. 2010) (emphasis added).
It would be odd, then, for the Tonnage Clause to have such a
distinctly difficult “zone of interest” test, since the two
clauses address the same concern.
       In any event, the notion that Maher is not within the
“zone of interests” of the Tonnage Clause is untenable.
Maher’s marine container terminal is the largest in the Port of
New York and New Jersey, Maher unloads about one million
ocean-shipping containers every year, and it paid $12.5
million in Container Throughput Rental assessments in 2010
alone. It is one of the world’s largest multi-user marine
container terminal operators, and has been operating at Port
Elizabeth for over 60 years. The Tonnage Clause seeks to
protect against local assessments that impose a charge on
maritime trade. Polar Tankers, 557 U.S. at 8. Maher’s
position as a major stevedoring business is thus more than
enough to satisfy the “zone of interests” test.




                           6
would benefit to the detriment of the citizens of another, and
commerce would be impeded. According to Hamilton, “[t]he
maxim that the consumer is the payer, is so much oftener true
than the reverse of the proposition, that it is far more
equitable that the duties on imports should go into a common
stock, than that they should redound to the exclusive benefit
of the importing States.” The Federalist No. 35. Were such a
tax on shipping permitted, whatever its guise, it would be
“productive of inequality among the States; which inequality
would be increased with the increased extent of the duties.”
Id. As a consequence, “the assumption of most founders was
that … an indirect tax is one which the ultimate consumer can
generally decide whether to pay by deciding whether to
acquire the taxed product” – in other words, the assumption
was that indirect taxes will get passed on to consumers in the
form of higher prices. Erik M. Jensen, The Apportionment of
“Direct Taxes”: Are Consumption Taxes Constitutional, 97
Colum. L. Rev. 2334, 2395 (1997).

       For that reason, when an assessment is a revenue-
raising tax on the privilege of “entering, trading in, or lying in
port,” Clyde Mallory Lines v. Alabama ex rel. State Docks
Comm’n, 296 U.S. 261, 265-66 (1935), and not a reasonable
reimbursement for services rendered, it constitutes an
impermissible duty of tonnage because it undermines federal
control over commerce, regardless of the target of the
assessment.6 Hence, “[t]he prohibition of a duty of tonnage

       6
         It bears mention that the Tonnage Clause is one of
the few limitations of the Constitution that is not absolute but
instead only disallows states from enacting such duties
“without the Consent of Congress.” U.S. Const., art. I, § 10,
cl. 3. The Port Authority is thus free to seek an Act of




                            7
should … be construed so as to carry out [its] intent. A mere
adherence to the letter, without reference to the spirit and
purpose, may in this case mislead as it has misled in other
cases.” Keokuk N. Line Packet Co. v. City of Keokuk, 95 U.S.
(5 Otto) 80, 87 (1877).



Congress permitting the fees at issue here. Indeed, the Water
Resources Development Act itself is specifically styled as
congressional consent to impose an otherwise-impermissible
duty of tonnage. See 33 U.S.C. § 2236(a). Rather than
foreclose all such taxes, the Tonnage Clause operates to move
decision-making over duties of tonnage to Congress, thereby
ensuring its control over matters of national commerce. The
potential permissibility of such taxes, with congressional
assent, makes plain “the necessity of a rigid adherence to the
demands of” the Tonnage Clause. Cannon v. City of New
Orleans, 87 U.S. (20 Wall.) 577, 583 (1874).
       If hardships arise in the enforcement of this
       principle, and the just necessities of a local
       commerce require a tax which is otherwise
       forbidden, it is presumed that Congress would
       not withhold its assent if properly informed and
       its consent requested. This is a much wiser
       course, and Congress is a much safer depositary
       of the final exercise of this important power
       than the ill-regulated and overtaxed towns and
       cities, which are not likely to look much beyond
       their own needs and their own interests.
Id. By upholding the assessment levied here, the Majority
forecloses the need for cooperative federalism and instead
permits the Port Authority to make the decision alone,
without proper input from Congress.




                         8
        Unfortunately, the Majority has been misled. The test
it offers for distinguishing this case from those in which a
Tonnage Clause violation was found is that the non-vessel
targets of taxation in those cases – the captain, crew,
passengers, etc. – were unlike the stevedores here because
those targets were “representatives of ships” who “travel with
the ships moving as vehicles in commerce.” (Majority at 16.)
According to the Majority, taxes on such people might
“indirectly impact a vessel’s decisions” as to how and where
to travel. (Id.) But how can it be thought that the Container
Throughput Rental assessments at issue here will not – in
theory anyway – do the very same thing? Maher alleges that,
at public cargo facilities, the Port Authority collects all fees
and assessments from the vessels. By contrast, at leased
cargo facilities like Maher’s, the “Port Authority collects fees
and charges … from the terminal operators, which in turn
collect fees and charges from vessels and cargo using the
terminals.” (App. at 3.) In other words, vessels are charged
directly at public facilities, and indirectly at leased facilities.
According to the Majority, that amounts to a constitutional
difference, with the Tonnage Clause acting as a restraint at
the former set of facilities but not at the latter.7 It is hard to

       7
         In the case of the Cargo Facility Charge, the Port
Authority actually requires that the “user of cargo handling
services” (i.e., the vessels) pay charges “to the Port
Authority”, but the charge “will be collected by the terminal
operator”, like Maher, “for remittance to the Port Authority.”
(App. at 345.) In other words, Maher is nothing more than
the collector of such charges directly on behalf of the Port
Authority, and keeps none of the assessment for itself.
Presumably, the Majority would have no problem with such a
levy, even if it otherwise violated the Tonnage Clause,




                           9
accept that conclusion, since national and international
commerce is happening at both types of facilities, and thus
the concerns motivating the Framers are fully in play at both.

        Of course, the Majority’s distinction places Maher at a
disadvantage in comparison with public cargo facilities – why
would a ship avail itself of a Maher terminal subject to
indirect taxes, when it can have access to public terminals
where fees can only be charged for services rendered? And
the size of Maher’s disadvantage is now at the whim of the
Port Authority, itself the owner of the competing public cargo
facilities. By my colleagues’ reasoning, though, that is of no
moment. All the Port Authority needs to do to avoid the
Tonnage Clause is insert a middleman between itself and the
vessels to be taxed. If the Port Authority charges Maher fees
for the privilege of stevedoring in its port, and Maher passes
those fees on to the vessels, the vessels themselves have no
Tonnage Clause claim against the Port Authority because
their payments, nominally paid to Maher, would not be
considered taxes. And the vessels could not sue Maher for a
Tonnage Clause violation, as it is not a sovereign entity.
Only Maher can vindicate the Tonnage Clause interests at
stake here. But, to the Majority, the Tonnage Clause becomes
a dead letter once a landside middleman is inserted. If the
Port Authority wants to raise some extra revenue, it can do
exactly that – with this Court’s blessing. That result
effectively ignores the Supreme Court’s injunction that “the
prohibition against tonnage duties … embrace[s] all taxes and
duties regardless of their name or form … which operate to
impose a charge for the privilege of entering, trading in, or


because the money first passed through the hands of the
terminal operator.




                         10
lying in a port.” Polar Tankers, 557 U.S. at 8 (emphasis
added) (internal quotation marks omitted).

       The scope of constitutional protection should not be
controlled by the fact that stevedoring services take place on
land as well as on vessels. The Supreme Court has
specifically commented on the necessity to maritime
commerce of the work done by stevedores:

       Transportation of a cargo by water is impossible
       or futile unless the thing to be transported is put
       aboard the ship and taken off at destination. A
       stevedore who in person or by servants does
       work so indispensable is as much an agency of
       commerce as shipowner or master. Formerly
       the work was done by the ship’s crew; but,
       owing to the exigencies of increasing commerce
       and the demand for rapidity and special skill, it
       has become a specialized service devolving
       upon a class as clearly identified with maritime
       affairs as are the mariners.

Puget Sound Stevedoring Co. v. Tax Comm’n of Wash., 302
U.S. 90, 92 (1937) (emphasis added) (internal quotation
marks omitted), overruled by Dept. of Revenue of Wash. v.
Ass’n of Wash. Stevedoring Cos., 435 U.S. 734 (1978).8 The

       8
        In Puget Sound, the Supreme Court struck down the
State of Washington’s effort to impose a business tax on a
stevedoring company as a violation of the Commerce Clause.
302 U.S. 90 (1937). The Court reasoned that, because “[t]he
business of loading and unloading” ships constitutes interstate
commerce, Washington was per se not permitted to impose




                           11
Supreme Court has thus already disavowed the distinction
that today’s Majority draws. “What is decisive is the nature
of the act, not the person of the actor.” Id. at 94. Cf.
Complete Auto Transit, Inc. v. Brady, 430 U.S. 274, 288
(1977) (“[A] focus on that formalism merely obscures the
question whether the tax produces a forbidden effect.”).

       The Passenger Cases best bear out the point. One of
the cases at issue there involved a two-dollar-per-passenger
assessment, levied on the “master, owner, consignee, or


its tax. Id. at 94. When Washington again tried to tax
stevedores in 1974, the Supreme Court reconsidered and
overruled its holding in Puget Sound. See Dept. of Revenue
of Wash. v. Ass’n of Wash. Stevedoring Cos., 435 U.S. 734
(1978). In changing the applicable law, the Supreme Court
did nothing to alter its admonition in Puget Sound concerning
the importance of stevedores in maritime commerce. In the
later case, the Supreme Court reasoned that a tax on interstate
commercial activity does not offend the Commerce Clause
when the tax “applied to activity with a substantial nexus with
the State, that are fairly apportioned, that do not discriminate
against interstate commerce, and that are fairly related to the
services provided by the State.” Id. at 750. In light of this
new, fact-intensive approach to challenges to state taxation
under the Commerce Clause, the Court ultimately upheld the
Washington tax at issue because “respondents relied below on
the per se approach of Puget Sound and … [therefore] they
developed no factual basis on which to declare the
Washington tax unconstitutional as applied to their members
and their stevedoring activities.” Id. at 751. In neither Puget
Sound nor Dept. of Revenue of Washington did the Court
consider the scope or applicability of the Tonnage Clause.




                          12
agent” of any vessel landing in the port of Boston, which had
to be paid before any passengers could disembark. Passenger
Cases, 48 U.S. (7 How.) at 456. The Supreme Court
declared, by a five-to-four vote, that the tax was
unconstitutional. Id. at 573. But with eight justices writing
separately, the rationale of the Court was left unclear. Four
justices relied on the Tonnage Clause, including Justice Grier,
who concluded that it did not matter whether the tax was
viewed as “a tax upon passengers or persons,” or as a tax
upon vessels. Passenger Cases, 48 U.S. (7 How.) at 460
(Grier, J., concurring). He persuasively discussed why such a
distinction inevitably breaks down:

       It has been argued that this is not a tax on the
       master or the vessel, because in effect it is paid
       by the passenger having enhanced the price of
       his passage. Let us test the value of this
       argument by its application to other cases that
       naturally suggest themselves. If this act had, in
       direct terms, compelled the master to pay a tax
       or duty levied or graduated on the ratio of the
       tonnage of his vessel, whose freight was earned
       by the transportation of passengers, it might
       have been said, with equal truth, that the duty
       was paid by the passenger, and not by the
       vessel. And so, if it had laid an impost on the
       goods of the passenger imported by the vessel,
       it might have been said, with equal reason, it
       was only a tax on the passenger at last, as it
       comes out of his pocket, and, graduating it by
       the amount of his goods, affects only the modus
       or ratio by which its amount is calculated. In
       this way, the most stringent enactments may be




                        13
      easily evaded. It is a just and well-settled
      doctrine established by this court, that a State
      cannot do that indirectly which she is forbidden
      by the Constitution to do directly. … The
      Constitution of the United States, and the
      powers confided by it to the general
      government, to be exercised for the benefit of
      all the States, ought not to be nullified or
      evaded by astute verbal criticism, without
      regard to the grand aim and object of the
      instrument, and the principles on which it is
      based.

Passenger Cases, 48 U.S. (7 How.) at 458-59 (Grier, J.,
concurring) (emphasis added).9 Thus the necessary breadth
of the Tonnage Clause.

      9
         More recently, the Second Circuit adhered to this
principle in Bridgeport & Port Jefferson Steamboat Co. v.
Bridgeport Port Auth., in holding that a passenger fee
violated the Tonnage Clause. 567 F.3d 79, 88 (2d Cir. 2009).
The amount of the passenger fee varied depending upon
whether the passenger was a person, a car, a truck, or a bus.
Id. at 83. Although the passenger fee was collected from
passengers by the ferry company and thereafter remitted to
the state, the state reimbursed the ferry company with an
administrative fee for its trouble. Id. The Bridgeport Court
correctly referred to the passengers as the fee payers, id. at
88, as the fee was ultimately passed on to passengers in the
form an increase in ticket prices. Even though the fee
represented a small percentage of overall ticket prices – in
2005 a one-way ferry ticket for a vehicle with unlimited
passengers was $51.25, while the corresponding passenger




                          14
        Justice Grier’s expansive reading of the Tonnage
Clause has since acquired dispositive weight with the
endorsement of his position by the Court in Polar Tankers.
See Polar Tankers, 557 U.S. at 8. Despite that, my
colleagues apply an unduly restrictive reading to the Polar
Tankers decision. According to them: “What actually made
the tax in Polar Tankers unconstitutional, and what Maher
cannot show here, is that the tax was directed at vessels and
was not in exchange for services.” (Majority at 20.) But that
is not what the Supreme Court said. Far from limiting its
reasoning to duties laid on vessels, the Supreme Court
reiterated that the “prohibition against tonnage duties has
been deemed to embrace all taxes and duties regardless of
their name or form, and even though not measured by the
tonnage of the vessel, which operate to impose a charge for
the privilege of entering, trading in, or lying in a port.” Polar
Tankers, 557 U.S. at 8 (internal quotation omitted). It would
be hard to find more sweeping language than the words
“regardless of their name or form” to describe the prohibited
taxes, and likewise the words “entering, trading in, or lying in
a port” seem intended to capture all trade-related activities in
port.10 Id. The Majority’s restrictive reading of Polar

fee was $2.75, id. at 83 – the Second Circuit recognized that
such a fee charged to passengers, with no corresponding
benefit to them, was impermissible under the Tonnage
Clause.
       10
          My colleagues warn that, if we unmoor the Tonnage
Clause from taxes on vessels, then landside entities having
some relationship to maritime commerce would be able to
challenge any unreasonable state-imposed fees for the
privilege of doing business at a port. For example, they say, a
restaurant renting state property in a port could state a claim




                          15
Tankers is at odds with the reasoning and language of the
decision itself.

       Although the present case involves a cargo throughput
assessment levied on a stevedoring operation, conceptually,
there is no difference between that and the fee levied in the
Passenger Cases.11 The Port Authority is “‘do[ing] that
indirectly which [it] is forbidden ... to do directly,’” evading

under the Tonnage Clause by claiming that its rent is
unreasonably high given the services provided by the state.
That hypothetical misses the mark by a wide margin. To
begin with, a rental fee is clearly reimbursement for a service
rendered: providing the property on which the lessee can
conduct its business. Further, unlike the restaurateur from the
Majority’s hypothetical, Maher does not have merely some
tenuous relationship to maritime commerce. Maher is
directly engaged in it. As the Supreme Court recognized in
Puget Sound, such commerce could not occur without
stevedores like Maher to load and unload seaborne cargo.
The faithful construction of the Tonnage Clause that I
propose will not, as the Majority fears, encompass disputes
unrelated to volumetric charges. It will, instead, avoid
arbitrary line-drawing that forecloses claims by entities that
are clearly within the Tonnage Clause’s zone of interest.
       11
          The Majority implicitly recognizes as much. It
announces that the Tonnage Clause applies to taxes on
passengers because such duties “will likely indirectly impact
a vessel’s decisions by reducing demand,” but then,
inconsistently, says that the Clause does not apply to a fee on
Maher because such a fee “does not in and of itself impact a
vessel’s ability to freely navigate in commerce.” (Majority at
16.)




                         16
the Tonnage Clause “‘by producing a dictionary or a dictum
to prove that a [marine terminal operator] is not a vessel, nor
a [stevedore] an import.’” Polar Tankers, 557 U.S. at 8
(quoting Passenger Cases, 48 U.S. (7 How.) at 458, 459
(Grier, J., concurring)).12

      12
          While I dissent from my colleagues’ narrow reading
of the Tonnage Clause, I have no disagreement with their
conclusion that the Basic Rental assessment does not violate
that constitutional provision. The Basic Rental assessment,
unlike the Container Throughput Rental, is more properly
considered a fee for services rendered than a revenue-raising
tax. The Port Authority owns the marine terminal and is
entitled to “just compensation for the use of such property.”
Cannon, 87 U.S. (20 Wall.) at 582. Although the Basic
Rental constitutes a fee for services, on the facts alleged by
Maher, the Container Throughput Rental does not.
According to Maher’s complaint, the fees charged in the
Container Throughput Rental “substantially exceed the costs
of services provided by the Port Authority to the cargo or
vessels” and “escalate at two to three year intervals without
corresponding increases in the level of services provided by
the Port Authority to the cargo or vessels.” (App. at 42.) The
fees are used to “subsidize other terminals” and “for other
purposes not benefiting the vessels and cargo that use
Maher’s container terminal, including but not limited to,
expenses to purchase and develop marine terminals for
vessels that do not or cannot use Maher’s container terminal.”
(App. at 44.) Also, the Container Throughput Rentals vary by
the volume of cargo that is loaded and unloaded at Maher’s
terminal – thus striking at the very heart of the concerns
motivating the Tonnage Clause – while any services provided
do not. Maher pays a higher Container Throughput Rental




                          17
       In sum, the Majority errs in giving the Tonnage Clause
a singularly narrow reading, and I would reverse the portion
of the District Court’s order that is based on that same errant
view of the Constitution.




the more cargo it unloads, and, according to its Complaint,
receives nothing from the Port Authority in return.
        To the extent the District Court held that “most (if not
all) of the rental charges and fees imposed by Port Authority
against Maher would likely be the type of charges for services
rendered that fall outside the Tonnage Clause’s scope” (App.
at 12-13 (internal quotations omitted)), it did not view the
facts in the light most favorable to and draw all reasonable
inferences in favor of Maher. In its Complaint, Maher
repeatedly emphasized the disconnect between the amount
paid and the services rendered, but the District Court did not
adequately credit Maher’s assertions.




                         18